                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

DAVID ELIJAH BOWERS, JR.,

                       Petitioner,

       v.                                                      Case No. 19-C-284

TIM LUNDQUIST,

                       Respondent.


                                  ORDER DISMISSING CASE


       On February 21, 2019, David Elijah Bowers, Jr. filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, alleging that he is being illegally detained beyond the expiration of

his criminal sentence in violation of the Constitution. In an order dated March 1, 2019, the court

directed Bowers to file his petition on this court’s form for petitions brought under § 2254 in

compliance with Rule 2(d) of the Rules Governing § 2254 Cases. The court enclosed a copy of the

proper form with its order, and mailed both to Bowers. The order directed Bowers to complete and

file the form on or before April 1, 2019, and he was advised that failure to comply with an order of

the court may result in dismissal of this action. To date, Bowers has not filed his petition on the

proper form. Because Bowers has failed to comply with Rule 2(d) of the Rules Governing § 2254

Cases and does not appear to be diligently prosecuting this action, see Civil L. R. 41(c), his petition

(Dkt. No. 1) is DISMISSED without prejudice.

       SO ORDERED this 10th day of April, 2019.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court
